 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARY A. NELSON ROGERS,                         No. 2:19-cv-01564-TLN-CKD PS
12                        Plaintiff,
13             v.                                       FINDINGS AND RECOMMENDATIONS
14       PAUL J. ENJALRAN et al.,                       (ECF Nos. 25, 28, 29, 30, 33)
15                        Defendants.
16

17            Presently before the court are four motions to dismiss by ten defendants.1 (ECF Nos. 25,

18   28, 29, 30.) Plaintiff has filed two nearly identical oppositions to defendants’ motions that do not

19   provide substantive analysis. (ECF Nos. 31, 32.) Plaintiff also filed a motion to amend her

20   pleading and a proposed Third Amended Complaint. (ECF Nos. 33, 34). A hearing on the

21   motions to dismiss was held on March 11, 2020; plaintiff appeared representing herself, James

22   Petrila appeared telephonically for the individual federal defendants and the United States, Ian

23   McGlone appeared for defendant Roughton, Shannon Hewitt appeared for defendants Allred and

24   K. Knight, and Jason Shane appeared for defendant Marriott. After hearing oral argument and

25
     1
26     Plaintiff names the Internal Revenue Service as a defendant in this action. However, the United
     States is the proper party based on plaintiff’s claims. See Devries v. I.R.S., 359 F. Supp. 2d 988,
27   991 (E.D. Cal. 2005) (“Where taxpayers are authorized to sue on matters arising out of IRS
     actions, the United States is the proper party defendant.”). Therefore, the court refers to the
28   United States, rather than the IRS, as a defendant.
                                                         1
 1   considering the briefing of the parties, the undersigned recommends granting defendants’

 2   motions, but giving plaintiff leave to amend as to the United States.

 3   BACKGROUND

 4          Unless otherwise indicated the undersigned refers to the operative Second Amended

 5   Complaint. (ECF No. 24.) Plaintiff alleges that the present action “arises out of the IRS

 6   Defendants’ wrongful acts and omissions concerning [plaintiff]” in violation of multiple sections

 7   of the United States Code.2 (Id. at 2.) More specifically, plaintiff alleges that defendants

 8   “repeatedly accessed and inspected the Plaintiff’s information in violation of federal law that

 9   prohibits IRS agents from inspecting taxpayer information without authorization.” (Id.) Plaintiff

10   alleges the non-IRS defendants injured plaintiff “by fraud” and that the non-IRS defendants were

11   “agents” of the IRS at all relevant times. (Id. at 2-3.)

12          The alleged violations caused plaintiff economic insolvency, humiliation, mental pain and

13   suffering, damage to her credit, and to incur expenses to prevent further unreasonable searches

14   and seizures. (Id. at 10.) Plaintiff prays for “[e]quitable relief, including an Injunction for Court

15   oversight on IRS Defendant Gloria Sullivan” as well as a release of liens filed against plaintiff’s

16   real property and a release of levies and garnishments “filed against Plaintiff[’s] financial bank

17   institutions held by IRS Defendant Paul J. Enjalran.” (Id. at 11.) Plaintiff also requests

18   “compensatory, statutory and general damages against IRS Defendants . . . and . . . exemplary

19   and punitive damages against all Defendants sued in their individual capacities.” (Id.)

20          Procedurally, plaintiff has filed four complaints in this matter. The original complaint was
21   filed on August 13, 2019. (ECF No. 1.) Several of the defendants filed motions to dismiss, but

22   before those could be heard the plaintiff filed a motion to amend the complaint. (ECF No. 17.) On

23   December 17, 2019, the court granted plaintiff’s motion to amend her complaint as a matter of

24   course pursuant to Federal Rule of Civil Procedure 15. (ECF No. 19.) The court instructed

25   plaintiff that her “amendment as a matter of course renders [her] original complaint non-existent.”

26   2
       Plaintiff states the IRS defendants violated the following sections: 26 U.S.C. § 7433; 12 U.S.C.
27   § 3401; 12 U.S.C. § 3402; 12 U.S.C. § 3403; 12 U. S.C. § 3404; 15 U.S.C. § 1692D; 15 U.S.C. §
     1692E; 15 U.S.C. § 1692F; 18 U.S.C. § 1702; 26 U.S.C. § 6103; 26 U.S.C. § 7431; 28 U.S.C. §
28   1346; 31 U.S.C. § 1304.
                                                        2
 1   (Id.) However, plaintiff’s First Amended Complaint only named two defendants, Paul Enjalran

 2   and Kamal Kaur, omitting several defendants named in her original complaint. (Compare ECF

 3   No. 1 at 2-7 with ECF No. 18 at 2-4.)

 4          Thereafter, on January 15, 20020, plaintiff filed a Second Amended complaint which

 5   added the formerly named defendants as well as Marcie Frost and Tim Behrens. (ECF No. 24.)

 6   In granting plaintiff leave to file her Second Amended Complaint the court “again cautioned that

 7   [plaintiff’s] Second Amended Complaint will render her former complaint non-existent, and

 8   ‘Defendants not named or served and all claims not re-alleged in the [Second] Amended

 9   Complaint will be deemed to have been waived.’” (ECF No. 22 at 2 quoting Lewis v. Mitchell,

10   416 F. Supp. 2d 935, 947 (S.D. Cal. 2005).)

11          After plaintiff filed her Second Amended Complaint, defendants filed their four motions

12   to dismiss. (ECF Nos. 25, 28, 29, 30.) Plaintiff filed two oppositions, which do not offer any

13   substantive discussion about the points raised by defendants, and plaintiff has not responded to

14   two of the motions to dismiss. (See ECF Nos. 31, 32.) Finally, plaintiff filed another motion to

15   amend her pleading and a Third Amended Complaint after defendants filed their pending motions

16   to dismiss. (ECF Nos. 33, 34.)

17   LEGAL STANDARD

18          In order to avoid dismissal for failure to state a claim a complaint must contain more than

19   “naked assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause

20   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,
21   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

22   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

23   upon which the court can grant relief must have facial plausibility. Twombly, 550 U.S. at 570.

24   “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

25   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

26   U.S. at 678.
27          In ruling on a motion to dismiss pursuant to Rule 12(b), the court “may generally consider

28   only allegations contained in the pleadings, exhibits attached to the complaint, and matters
                                                        3
 1   properly subject to judicial notice.” Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d

 2   895, 899 (9th Cir. 2007).

 3   DISCUSSION

 4          The court will first address the motion to dismiss filed by defendants representing or

 5   working for the Federal Government (“federal defendants”)3 (ECF No. 28.) 4 Due to the

 6   similarity of their arguments, the court will then discuss the non-government defendants’

 7   (“individual defendants”) motions to dismiss together.5

 8   A.     FEDERAL DEFENDANTS’ MOTION TO DISMISS

 9          The thrust of plaintiff’s claims against the federal defendants appears to be that they

10   violated 26 U.S.C. § 6103 by improperly disclosing her tax information, actionable against the

11   United States pursuant to 26 U.S.C. § 7431 or § 7433.6 (See ECF No. 24 at 4 (“The U.S.

12   Government has waived its sovereign immunity pursuant to 26 U.S.C. § 7431, which provides

13   taxpayers a cause of action for damages against the United States for knowing or negligent

14   unauthorized inspection of tax return information in violation of 26 U.S.C. § 6103”); id. at 2

15   (“The IRS defendants . . . repeatedly accessed and inspected the Plaintiff’s information in

16   violation of federal law that prohibits IRS agents from inspecting taxpayer information without

17   3
      The federal defendants include the United States of America, Charles P. Rettig, Paul J. Enjalran,
     Gloria Sullivan, Miguel Torres, and Thomas D. Kramer. (ECF No. 28.)
18
     4
19    It does not appear that defendants Kamal Kaur, Marcie Frost, or Tim Behrens have been served,
     and they have filed nothing in this matter. However, plaintiff’s claims against these defendants
20   are identical to her claims against defendants Marriot and Roughton, and therefore subject to
     dismissal for the same reasons. See Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir.
21   1981) (“A District Court may properly on its own motion dismiss an action as to defendants who
22   have not moved to dismiss where such defendants are in a position similar to that of moving
     defendants or where claims against such defendants are integrally related.”).
23
     5
      The Individual Defendants include (along with their respective motions): Sacramento County
24   Clerk Recorders Donna Allred and Kathy Knight (ECF No. 25); President and CEO of Schools
     Financial Credit Union Deposits Service Tim Marriot (ECF No. 29); and President and CEO of
25   Safe Credit Union Deposits Service Dave Roughton (ECF No. 30.)
26   6
      Plaintiff’s claim that defendants violated the Financial Privacy Act, 12 U.S.C. § 3401 et seq., is
27   addressed by the court’s discussion of Title 26, as “[n]othing in this chapter prohibits the
     disclosure of financial records in accordance with procedures authorized by title 26.” 12 U.S.C. §
28   3413.
                                                        4
 1   authorization.”).)

 2          26 U.S.C. § 6103(a)(1) provides that “no officer or employee of the United States . . . shall

 3   disclose any return or return information obtained by him in any manner in connection with his

 4   service as such an officer or an employee or otherwise or under the provisions of this section.”

 5   However, Section 6103(h)(1) creates an exception to this rule, providing that, “[r]eturns and

 6   return information shall, without written request, be open to inspection by or disclosure to officers

 7   and employees of the Department of the Treasury whose official duties require such inspection or

 8   disclosure for tax administration purposes.” (emphasis added).

 9   1.     Individual Federal Defendants

10          The individual federal defendants move to dismiss plaintiff’s claims against them in their

11   individual and official capacities.

12          Regarding plaintiff’s official capacity claims, a plaintiff cannot maintain an action against

13   federal agents in their official capacities absent an explicit waiver of sovereign immunity. See

14   Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985). Plaintiff’s complaint, while citing to

15   statutes that permit actions against the United States, sets forth no authority permitting suit

16   against individual federal defendants in their official capacities. See e.g., 26 U.S.C. § 7431 (“If

17   any officer or employee of the United States knowingly, or by reason of negligence, inspects or

18   discloses any return or return information with respect to a taxpayer in violation of any provision

19   of Section 6103, such taxpayer may bring a civil action for damages against the United States”)

20   (emphasis added); accord 26 U.S.C. § 7433. Accordingly, plaintiff’s claims against the
21   individual federal defendants in their official capacities are facially improper and therefore

22   subject to dismissal.

23          Plaintiff’s claims against the individual federal defendants in their individual capacities

24   also fail. Plaintiffs can maintain suits against federal officials in their individual capacities where

25   the officials are alleged to have violated the Constitution while acting under color of federal

26   authority. Bivens v. Six Unknown Named Agents, 403 U.S. 388, 391 (1971). However, actions
27   taken in relation to federal tax collection cannot support a Bivens claim. See Wages v. Internal

28   Revenue Service, 915 F.2d 1230, 1235 (9th Cir.1990), cert. denied, 498 U.S. 1096 (1991) (no
                                                         5
 1   constitutional violation arises from the collection of taxes).

 2          Here, plaintiff has not alleged any significant or specific facts to support a claim that the

 3   individual federal defendants violated her constitutional rights that would allow her to maintain a

 4   Bivens action against them.

 5          Accordingly, plaintiff’s claims against the individual federal defendants in their official

 6   and individual capacities are facially improper. The undersigned recommends these defendants

 7   be dismissed from this matter without leave to amend.

 8   2.     United States

 9          Regarding plaintiff’s claim against the United States, the court recommends dismissal

10   with leave to amend her complaint.7 Plaintiff’s present complaint is legally insufficient to give

11   the United States adequate notice of the claims against it and is therefore subject to dismissal.

12          It appears that plaintiff’s factual allegations are that federal employees improperly

13   disclosed her return information in relation to collection activities. (See ECF No. 24 at 11

14   (requesting release of liens filed against plaintiff’s property, and a release of all levies and

15   garnishments filed against plaintiff’s “financial bank institutions held by IRS Defendant Paul J.

16   Enjalran”).) Claims premised on improper disclosure of tax information in relation to collection

17   activities have to be brought pursuant to 26 U.S.C. § 7433. See Shwarz v. United States, 234

18   F.3d 428, 433 (9th Cir. 2000); see also Henkell v. United States, 1998 WL 41565, at *3 (E.D.

19   Cal. Jan. 9, 1998) (“[T]axpayers must rely on section 7433 to redress any injuries caused by

20   improper collection activity and/or procedural deficiencies in the lien process.”). Additionally,
21   Section 7433 requires parties to plead facts sufficient to show they exhausted their administrative

22   remedies. See 26 U.S.C. § 7433(d)(1); Conforte v. United States, 979 F.2d 1375, 1377 (9th Cir.

23   1992) (failure to exhaust administrative remedies deprives the court of jurisdiction over § 7433

24   claims); Curfman v. United States, 2007 WL 2007496, at *4 (D.D.C. July 10, 2007) (finding

25   12(b) dismissal proper because plaintiffs did “not allege that they have attempted any

26   administrative remedies with the IRS”).
27
     7
      Plaintiff’s pending Third Amended Complaint suffers from the same deficiencies discussed
28   herein.
                                                   6
 1           In the present case, plaintiff has not sufficiently pleaded her exhaustion of administrative

 2   remedies. (See ECF No. 24 at 3 (“[Plaintiff] has attempted to exhaust and/or is in the process of

 3   exhausting her administrative remedies with the IRS.”).) Plaintiff’s single sentence regarding

 4   administrative remedies is insufficient to plead exhaustion. See Mark Moon, et al v. Cty. of

 5   Orange, et al, 2019 WL 8108730, at *4 (C.D. Cal. Nov. 4, 2019) (finding plaintiff failed to plead

 6   exhaustion whose complaint stated “[a]dministrative remedies have been exhausted and the

 7   government code complied with”). Accordingly, plaintiff has failed to sufficiently plead a cause

 8   of action premised on 26 U.S.C. 7433, as she has not addressed what administrative remedies she

 9   has sought nor their present posture or outcome.

10           Additionally, the allegations plaintiff makes against the United States, contained in

11   plaintiff’s current complaint, which are generally consistent with her representations at oral

12   argument, are so devoid of factual assertions that they fail to put the United States on proper

13   notice, subjecting her complaint to dismissal. See Twombly, 550 U.S. at 555.

14           Due to plaintiff’s failure to plead exhaustion of administrative remedies, as well as her

15   complaint’s general lack of factual allegations, the undersigned recommends that plaintiff’s

16   complaint be dismissed against the United States. However, because it is unclear whether

17   amendment is futile, the court recommends that plaintiff be permitted to file an additional

18   amended complaint against the United States. As discussed in the hearing on this matter, plaintiff

19   is instructed to state the factual allegations underlying her claim in a plain and simple manner,

20   avoid lengthy citation to legal authorities, and succinctly outline the alleged wrongdoings that
21   entitle her to relief.

22   B.      INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS

23           All individual defendants assert that plaintiff’s complaint fails to allege sufficient facts to

24   put them on proper notice. (ECF Nos. 25-1 at 4; 29 at 5; 30-1 at 4.) Additionally, in their

25   separate motions to dismiss, defendants Marriott and Roughton argue that even if liberally

26   construed plaintiff’s complaint would still fail because they are immune from suit pursuant to 26
27   U.S.C. §6332(e). (ECF Nos. 29 at 7; 30-1 at 4.) Defendants Allred and Knight argue they are

28   immune pursuant to California Code of Civil Procedure § 2103. (ECF No. 25-1 at 4-5.) All of
                                                         7
 1   individual defendants’ arguments have merit.

 2   1.     Plaintiff’s complaint lacks sufficient factual allegations against individual defendants.

 3          The individual defendants are correct that plaintiff’s complaint does not give them

 4   sufficient notice as to plaintiff’s claims and lacks adequate factual assertions against them. A

 5   complaint must give the defendant “fair notice of what the . . . claim is and the grounds upon

 6   which it rests.” Twombly, 550 U.S. at 555.

 7          The entirety of the factual assertions against each individual defendant are as follows:

 8   “[Individual defendants] have injured Plaintiff Mary A. Nelson Rogers by fraud” (ECF No. 24 at

 9   2-3); and “[Individual defendants] are sued in their individual capacity for acts and omissions

10   occurring in connection with duties performed on behalf of the U.S. Government.” (Id. at 9.)

11   While plaintiff occasionally references “defendants” in her complaint, there are no specific

12   allegations against the individual defendants that place them on notice of what exactly plaintiff is

13   alleging. These deficient assertions against the individual defendants are nothing more than bare

14   declarations that are subject to dismissal. See Twombly, 550 U.S. at 556 (2007). Thus,

15   plaintiff’s complaint should be dismissed against the individual defendants for failing to give

16   them fair notice of her claim(s).

17   2.     The individual defendants are statutorily immune from suit.

18          The undersigned finds that any amendment by plaintiff regarding the individual

19   defendants would be futile. As to defendants Roughton and Marriott, they are immunized by

20   Section 6322(e), which provides:
21
            Any person in possession of (or obligated with respect to) property or rights to
22          property subject to levy upon which a levy has been made who, upon demand by
            the Secretary, surrenders such property or rights to property (or discharges such
23          obligation) to the Secretary . . . shall be discharged from any obligation or liability
24          to the delinquent taxpayer and any other person with respect to such property or
            rights to property arising from such surrender or payment.
25

26   26 U.S.C. § 6332(e) (emphasis added); see also Farr v. United States, 990 F.2d 451, 456 (9th Cir.

27   1993) (noting that the provision of immunity is broadly interpreted).

28   ////
                                                        8
 1           Plaintiff’s complaint alleges only that her accounts were levied by the government. Thus,

 2   it is implausible that plaintiff could allege anything against these two defendants—who plaintiff

 3   alleges are President/CEOs of financial institutions—which would not be subject to dismissal

 4   under 26 U.S.C. § 6332(e), as all these defendants could have done was record tax levies as

 5   required by statute. Thus plaintiff’s complaint against defendants Roughton and Marriott should

 6   be dismissed without leave to amend.

 7           Regarding defendants Allred and Knight, who are county recorders, they too are immune

 8   from suit. California Code of Civil Procedure § 2103 provides that “[i]f a notice of federal lien ...

 9   is presented to a filing officer who is ... [a] county recorder, he or she shall accept for filing, file

10   for record in the manner set forth in Section 27320 of the Government Code, and index the

11   document[.]” (emphasis added). Accordingly, even if plaintiff provided additional factual

12   allegations against Allred and Knight, an amended complaint against them would be subject to

13   dismissal as they are required by law to record federal tax liens. See White v. Wharff, 2007 WL

14   196676, at *5 (N.D. Cal. Jan. 24, 2007) (“The complaint fails to state a claim against [defendant]

15   because she properly recorded the federal tax lien in accordance with the requirements of her

16   job.”). Plaintiff’s complaint against defendants Allred and Knight should therefore be dismissed

17   without leave to amend.

18           Accordingly, the undersigned recommends dismissal of the individual defendants without

19   leave to amend.

20   C.      MOTION TO AMEND
21           Finally, plaintiff has also filed a motion to amend and a proposed Third Amended

22   Complaint. (ECF Nos. 33, 34.) Plaintiff asserts that she should be given leave due to the

23   “relation back” doctrine, and that her Third Amended Complaint “will address subject matter

24   jurisdiction and give rise to the more definite statement alleged against defendants Tim Marriott,

25   Dave Roughton, Gloria Allred, and K. Knight.” (ECF No. 33 at 2.)

26           However, plaintiff’s Third Amended Complaint does not address the deficiencies
27   described above. Again, her complaint only mentions the individual defendants twice, and

28   generally lacks factual assertions. (See ECF No. 34.) The complaint also does not address any of
                                                          9
 1   the defects as to the federal defendants. (See id.) Accordingly, while the undersigned

 2   recommends granting plaintiff leave to amend as to the United States, the presently filed Third

 3   Amended Complaint does not remedy the problems addressed above. Therefore, the undersigned

 4   will deny plaintiff’s presently filed motion to amend. (ECF No. 33.)

 5   CONCLUSION

 6           For the reasons above, the undersigned recommends dismissing plaintiff’s complaint in its

 7   entirety, but allowing plaintiff leave to amend as to the United States.

 8           Accordingly, it is HEREBY RECOMMENDED that:

 9           1.       Defendants’ motions to dismiss (ECF Nos. 25, 28, 29, 30) be GRANTED.

10           2.       Plaintiff’s complaint be DISMISSED against the United States, but with leave to

11           amend.

12           3.       Plaintiff’s complaint be DISMISSED against the remaining named defendants

13           without leave to amend and with prejudice.

14           4.       Plaintiff’s presently filed motion to file an amended complaint (ECF No. 33) be

15           DENIED.

16           5.       Within 21 days of the district judge’s order plaintiff be required to file an amended

17           complaint against the United States addressing the deficiencies outlined in these Findings

18           and Recommendations. This complaint shall be captioned “Fourth Amended Complaint.”

19           If plaintiff finds that she cannot remedy the deficiencies outlined above she shall file a

20           notice of dismissal.
21           These findings and recommendations are submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

23   after being served with these findings and recommendations, any party may file written

24   objections with the court and serve a copy on all parties. Such a document should be captioned

25   /////

26   /////
27   /////

28   /////
                                                        10
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

 2   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

 3   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: March 18, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   16.1564.rogers mtd

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      11
